Title: To James Madison from William C. C. Claiborne, 17 December 1809 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


17 December 1809, “Near New Orleans.” Informs JM of the death of his second wife from yellow fever. Requests permission to be absent from his post between May and November or December of next year in order to attend to his accounts and to preserve his health. Believes that the territorial legislature will dispatch “all the public Business” within two months of their meeting in January. Warns against the unhealthy location of the governor’s residence and advises that it be sold.
